Upon the humble Petition of Alexander Garden Clerk and John Guerard Merchant, Guardians of the Person and Estate of David Guerard this day pre*401ferred to this Court, It was Prayed that their accounts of the Buildings of the said David Guerard and Expences attending the same, together with all their other accounts of their Transactions Intermeddlings and Dealings of the said David Guerard’s affairs from the time of their last Settlement in this Honorable Court and hereto annexed to the Sixteenth day of this Instant February might be viewed Audited Settled and Allowed by the Direction of this Court; Whereupon it is Ordered that the Said Accounts annexed to the said Petition be referred to the Master of this Court for him to make his Report thereon in Convenient Time, And that the said Guardians do Attend him with proper Vouchers to support the Several Articles of their said Accounts.
Alexr Stewart Deputy Register